        Case 1:20-cv-11283-ADB Document 50 Filed 07/13/20 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS




PRESIDENT AND FELLOWS OF
HARVARD COLLEGE; and                     Civil Action No. 1:20-cv-11283-ADB
MASSACHUSETTS INSTITUTE OF
TECHNOLOGY,

               Plaintiffs,


v.

UNITED STATES DEPARTMENT
OF HOMELAND SECURITY, et al.,


                Defendants.



                             NOTICE OF APPEARANCE

      Pursuant to Local Rule of the United States District Court for the District of

Massachusetts 83.5.2, the undersigned counsel hereby gives notice of his

appearance of counsel for proposed Amicus Curiae 26 Cities and Counties.
          Case 1:20-cv-11283-ADB Document 50 Filed 07/13/20 Page 2 of 2



                                                Respectfully submitted,

                                                Amicus Curiae, CITY OF BOSTON,

                                                Eugene O’Flaherty,
                                                Corporation Counsel

                                                By his attorneys,

                                                /s/ Adam Cederbaum
                                                BBO No. 661549
                                                Assistant Corporation Counsel
                                                City of Boston Law Department
                                                One City Hall Square, Room 615
                                                Boston, MA 02201
                                                (617) 635-4034
Dated: July 13, 2020                            adam.cederbaum@boston.gov



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this day, a copy of this document filed through the CM/ECF
system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing.

                                              /s/ Adam Cederbaum
                                              Adam Cederbaum

Date July 13, 2020
